Braham, P. J.,
This is a petition of the county commissioners for private sale of lands bought by them at tax sale and held for more than the period of redemption. The petition has been brought under the provisions of the Act of July 29,1941, P. L. 600, 72 PS § 5878a et seq.
At the first hearing there was objection from a new proposed purchaser who was willing to offer a higher price than that offered by the purchaser mentioned in the petition. A continued hearing was ordered and the parties directed to present sealed bids. At this later hearing, four persons appeared as willing purchasers, all of them, including the proposed purchaser mentioned in the petition, offering to pay more for the lands than the amount agreed upon by the commissioners.
*254Under such circumstances there are two principles to be kept in mind: First, this property should be sold so as to realize the most money for the several taxing districts; second, all persons should have an equal right to buy such lands from the commissioners.
The Act of May 21, 1937, P. L. 787, as amended in 1941, does not provide for a public sale nor for the making of a deed to other than “the person or persons with whom the agreement has been made”: see. 4, 72 PS §5878d. The court does have the right, however, after hearing, to enter a decree approving the private sale or “such other settlement as the court may find to be proper.”
The acts authorizing public sale of tax lands, such as the Act of March 13,1815, P. L. 177, 72 PS §6134, the Act of July 8,1885, P. L. 268, sec. 4, 72 PS §6114, the Act of May 29,1931, P. L. 280, sec. 17, as amended by the Act of June 20,1939, P. L. 498,sec. 9, 72 PS §5971q, or the Act of May 9,1929, P. L. 1693, 72 PS §5874, all provide for extended advertisement and have various features not applicable to this case.
Under the circumstances it is believed the interests of justice will best be served by allowing the parties to appear before the county commissioners and bid for the property. If the person with whom the agreement has been made is the fortunate one a deed may be directed by further order in this case; if some other is the highest bidder this case must be dismissed and a new proceeding instituted. To this end we.make the following

Order

Now, May 3,1943, this case is continued until Saturday, May 8, 1943, at 11 a.m. In the meantime the parties may appear at the office of the County Commissioners of Lawrence County on Saturday, May 8,1943, at 9 a.m., and bid competitively for the property, the *255result to be communicated to the court at the continued hearing on May 8, 1943, at 11 a.m., when such order as to justice shall appertain may be made.